872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles M. HELTON, Petitioner-Appellant,v.WARDEN, LUTHER LUCKETT CORRECTIONAL COMPLEX, Respondent-Appellee.
No. 88-6222.
United States Court of Appeals, Sixth Circuit.
April 21, 1989.

1
Before NATHANIEL JONES and RYAN, Circuit Judges, and ODELL HORTON, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner sought habeas corpus relief under 28 U.S.C. Sec. 2254 challenging the constitutionality of a 1983 Kentucky conviction on two counts of rape.  The matter was referred to a magistrate who recommended the petition be dismissed.  The district court adopted the recommendation, petitioner having failed to file objections, and the instant appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


4
Failure to object to an adverse magistrate's report and recommendation, after being advised of the consequences, constitutes a waiver of further appellate review.   Thomas v. Arn, 474 U.S. 140 (1985).  The instant record reflects petitioner was advised of the consequences of not objecting to the magistrate's report yet did not do so even after being granted an extension of time for that purpose.  Petitioner has waived appellate review of the district court's decision.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation